Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Comment
The instant application is a continuation of US Patent Application No. 16/863693, now U.S. Patent No. 11146567.
Claims 1-74 have been canceled. 

Response to Arguments
Applicant’s arguments, filed on July 8, 2022 with respect to the non-statutory double patenting rejection and in light of claims amendment have been fully considered and are persuasive. The Double Patenting rejection of claims 75-94 has been withdrawn.

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
	Claims 75-94 are allowable over the prior art of record.

A related prior art Knouse et al “Knouse”, US Patent Application Pub. No. 2002/0120599 discloses in Fig. 22 and Paragraphs [0112] and [0159], in response to a successful authentication, Web Gate 28 then passes a valid authentication cookie to browser 12 in step 780 which is stored by browser 12. Knouse further teaches in Paragraph [0229] various parameters that can be set by Administrator within an access cookie including setting expiration time of a session. In addition, Knouse teaches in Paragraph [0122] and Fig. 1 step 298, User Manager passing information for the attributes that access is allowed to the source's browser and displaying it in step 300. In further details, Knouse discloses in Paragraph [0025] providing a system that is capable of authorizing user access to resources in an Access System based on POST data received in HTTP POST requests. The authorization is performed by selecting a portion of the POST data, determining if the type of data contained in the portion is defined in the authorization rule, and matching the portion of the post data with data required by the authorization rule. After all portions of the POST data are processed through the selecting, determining, and matching steps, a successful authorization is returned if all of the matching steps are successful.

While the cited prior art discloses some of the claimed features as explained above, however, the cited prior art fails to disclose or suggest each and every limitation together as claimed. Furthermore, the Examiner cannot determine a reasonable motivation, either from the cited prior art or the existing case law, to combine the known references to render the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454